

116 S2148 IS: Small Business Disaster Recovery Improvement Act
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2148IN THE SENATE OF THE UNITED STATESJuly 17, 2019Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to provide additional awards for disaster recovery, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Small Business Disaster Recovery Improvement Act. 2.Additional awards for disaster recoverySection 7(b)(12) of the Small Business Act (15 U.S.C. 636(b)(12)) is amended—
 (1)in subparagraph (A), by striking may and inserting shall; and (2)by adding at the end the following:
				
					(I)Award amount
 (i)In generalThe total amount of financial assistance provided under this paragraph in a fiscal year shall be in an amount that is not less than 3 percent and not more than 5 percent of the total amount made available for that fiscal year for administrative expenses to carry out the disaster loan program under this subsection, including amounts made available as emergency supplemental appropriations.
 (ii)RemainderAny financial assistance allocated to an entity under clause (i) that remains unobligated by the end of the fiscal year in which the financial assistance is made available shall be reallocated to the Administrator to provide loans under this subsection.. 